Citation Nr: 0821215	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  07-34 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	William Larry Gillum


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION 

The veteran had active military service from June to August 
1984 and from June to July 1985.  He also had additional 
service in the National Guard until 1993.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In an October 2007 letter the veteran raised additional 
claims for service connection for bronchiectasis, nerve 
problems, and Meniere's disease.  The RO has not, however, 
adjudicated these additional claims - much less denied them 
and the veteran timely appealed to the Board.  So the Board 
does not currently have jurisdiction to consider these 
additional issues.  38 C.F.R. § 20.200 (2007).  Therefore, 
they are referred to the RO for appropriate development and 
consideration.


FINDING OF FACT

The veteran's hearing loss was not caused or made worse by 
his active military service.


CONCLUSION OF LAW

The veteran's hearing loss was not incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of two letters dated in June 2004 
and one letter dated in September 2004, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consider, as well, that the RO issued those VCAA notice 
letters prior to initially adjudicating the veteran's claim, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  Both of the June 2004 VCAA 
letters, as well as the September 2004 VCAA letter, also 
specifically asked that he provide any evidence in his 
possession pertaining to his claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini II, at 120-21.

It equally deserves mentioning that a more recent April 2008 
letter informed the veteran that a downstream disability 
rating and effective date will be assigned if his underlying 
claim for service connection is granted.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  And although the RO has 
not gone back and readjudicated his claim since providing 
that additional notice, such as in a supplemental statement 
of the case (SSOC) - see 38 C.F.R. §§ 19.31, 19.37, there 
has been no reason to since he has not submitted or 
identified any additional evidence in response to that 
additional notice that requires considering.  That is to say, 
the absence of an SSOC after that additional notice is not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered would 
be no different than the previous adjudication.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  See, too, Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(both indicating that if, for whatever reason, there was no 
VCAA notice prior to the initial adjudication of the claim 
or, if there was, it was inadequate (i.e., not fully content-
compliant), then this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the veteran is given an opportunity to participate 
effectively in the adjudication of the claim).

Here, even if there arguably is any deficiency in the notice 
to the veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), service personnel 
records, VA medical records, private medical records, partial 
Social Security Administration (SSA) records, and an 
etiological opinion regarding the cause of the veteran's 
hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the veteran has 
it).  Here, the veteran has a current diagnosis of hearing 
loss.  See, e.g., the results of his July 2007 VA 
audiological evaluation.  Therefore, the determinative issue 
is whether his hearing loss is related to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

As the veteran asserted in an October 2007 statement that he 
entered military service with a pre-existing condition that 
was aggravated by his military service, the Board will first 
consider his claim in this context.

The report of the veteran's April 1984 enlistment medical 
examination prior to his first period of active service makes 
no notation of any pre-existing injury or disease, including 
hearing loss.  His report of his medical history and 
condition that he provided at the time of that enlistment 
examination includes his personally handwritten and initialed 
statement in his own words that he was "in good health."

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.



In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  This holding replaced the previous standard under 
38 C.F.R. § 3.304(b), which had required that if a condition 
was not noted at entry but was shown by clear and 
unmistakable evidence to have existed prior to entry, the 
burden then shifted to the claimant to show that the 
condition increased in severity during service.

The veteran asserted in the October 2007 statement that he 
had a history of childhood ear infections and hearing loss 
upon entering military service and has since offered 
additional lay evidence in the form of a November 2007 
statement from his friend, K.G., supporting this assertion.  
But the veteran has not provided any medical evidence toward 
establishing he had hearing loss prior to beginning his 
military service.  The Court has held on multiple occasions 
that lay statements by a veteran concerning a pre-existing 
condition, alone, are insufficient to rebut the presumption 
of soundness.  See, e.g., Gahman v. West, 13 Vet. App. 148, 
150 (1999) (recorded history provided by a lay witness does 
not constitute competent medical evidence sufficient to 
overcome the presumption of soundness, even when such is 
recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995) (a layperson's account of what a physician 
may or may not have diagnosed is insufficient to support a 
conclusion that a disability preexisted service); Crowe v. 
Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is 
needed to establish the presence of a pre-existing 
condition); see also LeShore v. Brown, 8 Vet. App. 406 (1995) 
(the mere transcription of medical history does not transform 
the information into competent medical evidence merely 
because the transcriber happens to be a medical 
professional).  Therefore, as the only evidence to support 
the veteran's assertion of pre-existing hearing loss is lay 
evidence, the Board finds that the presumption of soundness 
is not rebutted and that he entered military service without 
any existing injury or disease.

As there is no applicable presumption of service connection 
and the Board finds that the veteran had no pre-existing 
condition, the Board will next consider whether service 
connection is established by showing a direct service 
incurrence relating his current diagnosis of hearing loss to 
his military service.  See Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

The veteran asserts that, while in training at Fort Sill, 
Oklahoma, he was exposed to noise associated with "big guns 
and cannons" and that such exposure caused his hearing loss.  
However, his SMRs throughout his active service are negative 
for any indications of hearing loss.  In Hensley v. Brown, 5 
Vet. App. 155 (1993), the Court held that, even though 
disabling hearing loss according to the requirements of 
38 C.F.R. § 3.385 may not have been demonstrated during 
service or at separation, a veteran may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to his service.  The Court further noted that the 
threshold for normal hearing is from zero to 20 decibels, and 
that higher threshold levels indicate some degree of hearing 
loss.  Id., (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  See, 
too, Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In June, July and September 2007, VA provided the veteran VA 
compensation examinations - both audiological and by an 
otolaryngologist (ear, nose & throat (ENT) specialist) for an 
opinion as to any etiological relationship (i.e., link) 
between his current hearing loss and his military service - 
and, in particular, whether there is any correlation to any 
noise exposure he had while in the military in the manners 
alleged.  The VA otolaryngologist determined the veteran's 
current hearing loss is less likely than not associated with 
his terms of active duty military service, but instead is 
more suggestive of a Meniere's phenomenon.  And although, as 
already mentioned, the veteran made an additional claim in 
his October 2007 letter of entitlement to service connection 
for Meniere's disease, the RO has not adjudicated this 
additional claim, much less denied this additional claim and 
the veteran responded by timely appealing the decision to the 
Board.  See again 38 C.F.R. § 20.200.

So inasmuch as the veteran's Meniere's disease has not been 
linked to his military service, so, too, it logically follows 
that his associated hearing loss has not been linked to his 
military service, either, by way of his Meniere's disease.  
See 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439 
(1995) (permitting service connection on a secondary basis 
for a condition that is proximately due to, the result of, or 
chronically aggravated by a service-connected disability).

There is no medical evidence refuting the VA 
otolaryngologist's unfavorable opinion as to the etiology of 
the veteran's hearing loss.  This physician's opinion is 
well-reasoned and based on an objective clinical evaluation 
of the veteran and an independent review of his claims file, 
including the results of his VA audiometric evaluation.  So 
the opinion has the proper factual foundation and, therefore, 
is entitled to a lot of probative weight, especially since, 
again, it is uncontroverted.  Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


